134.	 The delegation of Bolivia congratulates Mr, Kittani on his election to the high post of the presidency of the thirty-sixth session. His personal qualities and his broad professional experience guarantee objective leadership and . success for our debates.
135.	We also wish to thank Mr. von Wechmar for his outstanding work and in particular for his contribution to the preparatory work for global negotiations, a central issue for the new expectations of the world.
136.	We wish to express particular gratitude and appreciation to the Secretary-General for his efforts to bring about international peace and security.
137.	Bolivia, a signatory of the. Charter at San Francisco, offers a fraternal welcome to the two youngest Member States of the Organization, Vanuatu and Belize.
138.	In the past year the world situation has visibly deteriorated. The number of victims of war, exodus, hunger, terrorism and fanatic violence is increasing day by day in the vast areas of the world in which there are conflicts. The tensions between the major blocs are becoming more acute and are making international security more precarious. Consequently in all its aspects the arms race is accelerating and is consuming resources that are needed for the economic, social and.cultural development of peoples.
139.	As is the case with endeavors to bring about peace, many efforts to bring about justice have been thwarted, and neither the will of the General Assembly nor the agreement of the Security Council, so often obstructed by vetoes, have managed to enforce the fundamental principles of the Charter. Contrary to the firm majority decision of the international community, there continue to exist certain unacceptable attitudes of racial discrimination, warlike aggression, domination and colonialist plunder, occupation of territories by force, and new and sinister forms of fanaticism.
140.	Throughout its history Bolivia has learned the painful lessons of aggression and injustice, and we would once again repeat our adherence to the inviolable principles of sovereignty, independence, self-determination, non-intervention and the territorial integrity of States.
141.	As part of this clear foreign policy of Bolivia we would express our support for the restoration of the inalienable rights of the Palestinian people, and in particular for the liberation of the occupied Arab territories. The inadmissibility of the acquisition of territories through force of arms is a substantive part of Bolivia's foreign policy.
142.	We accept that Israel has the unquestionable right to live within secure and recognized boundaries.
143.	We deplore the tragedy in Lebanon, and who feel that it is the duty of the States of the area to respect the neutrality and sovereignty of that nation.
144.	We condemn the occupation, of Afghanistan, ,the presence, of invading troops in Kampuchea and the illegal colonial domination in Namibia..
145.	We consider it indispensable for South Korea and North Korea to resolve their differences by means of direct dialog, with the cooperation of the Secretary-General
146.	Finally, we reiterate Bolivia's unswerving position of support for Argentina's just demand regarding the Malvinas Islands.
147.	In addition to these disruptions in the area of justice and peace, there exists a serious delay hi efforts to bring about a new international economic order and, in particular, in initiating the global negotiations which might make it possible for us to co-ordinate international efforts in the areas of the economy and development, introducing the criterion of change. For change is essential and cannot be postponed, since hunger, ignorance and the frustration of the people only encourage subversion and violence. There is no need to stress the moral legitimacy of these goals, because underlying all conflicts in our time there may be found a growing dislocation: the prosperity and power of, the wealthy communities and in contrast the stagnation, poverty, and impotence of the third word. 
148.	We believe that the global negotiations, which have been held up by procedural details, must begin as soon as - possible. South-South co-operation, which has been admirably planned and carried out by the Group of 77, must move towards the goal of self-sufficiency, which is complementary to North-South understanding. In this area we must also accept the need to conclude regional agreements to develop and market our natural resources in a just and rational manner, in order to bring us the legitimate profits that will make it possible for us to meet the needs of social development ourselves..	'
149.	Let us say this once again: the existing International economic order is based on colonial and neo-colonial exploitation which has been condemned by history. There are still those who wish to perpetuate this, but it is clear that if peace is to be achieved in the world there must first be justice, and we consider that a new international economic order must preside over the relations among all States of the world. In this context protectionism must be eliminated, as Well as the practices of "dumping", by which some developed countries use noncommercial reserves to bring about an artificial collapse in the prices of certain commodities. That happens periodically to Bolivia with regard to tin.
150.	In this year when we arc commemorating the twentieth anniversary of the founding of the non-aligned movement, Bolivia reaffirms its faith in the concept of non-alignment. We have a position of principle that requires independence of the great blocs of the world. We respect ideological pluralism and the requirements of economic interdependence. We stand with all developing countries and we find in non-alignment a powerful, valid resource to pursue the third world's struggle for world peace and improved living conditions.
151.	We regret that the long, prolific debates that were supposed to lead to an International agreement on the new law of the sea were paralyzed precisely when they were about to be concluded. We hope that those who justify this l>y referring to passing difficulties will see that it is in theft best interests to work in this direction, for this agreement Is of universal value. The sea, like the other great bounties of nature and like freedom and well-being, is the common heritage of all people, and of all mankind.
152.	The Government of Bolivia is profoundly concerned over and protests against all forms of terrorism. No goal, no matter how noble it may be, justifies this crime in which repressed sectarian passions find almost daily expression. The Holy Ruler in Rome, even the President of the United States in the capital of that great country, and many other distinguished or anonymous human beings have been victims of reprehensible attempts on their lives. And now we must lament the passing of the illustrious President of Egypt, Anwar El Sadat, a real man of peace in the Middle East, the distinguished leader of his people, who has fallen under murderous bullets.
153.	Bolivia feels that the struggle against terrorism must be confirmed and co-ordinated at a level as high as that for disarmament, for this is a kind of spiritual disarmament required by public order and by civilized society.
154.	"For us, America is the homeland", as Bolivar the Liberator said. This has always been in the minds of the people who bear his name and has determined our complete support for the process of Latin American integration. Considering the common nature of our problems and our hopes, the vastness of our territory, the broad range and abundance ,of natural resources, the rapid growth of the population, and our need to overcome cultural, economic and social deficiencies which still beset us, integration will indubitably be a difficult undertaking. None of our nations, not even any of the greater ones, can carry out its complete; development plan without inter-American co-operation.
155.	Bolivia is situated geographically in the heart of South America and at the crossroads of the history of the continent. It has an important role to play in Latin American integration, and we have been playing this role In good faith because it is our calling.
156.	Our country is in the watershed of the Amazon and the Plate and near to the South Pacific. Bolivia has therefore been a land of contacts and has bad a decisive influence on the geopolitical balance of our continent.
157.	In keeping with its integrationist tradition, Bolivia has actively participated in the Latin American Integration Association, the Andean Pact, the TVeaty for Amazonian Co-operation, the Heaty of the River Plate Basin, the Convention signed by Uruguay, Paraguay and Bolivia and other agreements of the same kind. Obviously, agreements governing regional and sub-regional integration, negotiated in the light of the development needs of our peoples, must not be subject to Ideological deviations which contradict the principles of pluralism and non-intervention in the internal affairs of States, so necessary to proper
International coexistence. Just as the conscience of the world Is concerned about the protection of human rights, so is it necessary for the international community to pay attention to the rights of nations which have been violated by historic Injustices,
158.	In this lofty forum we would once again refer to Bolivia's land-locked status which has existed for more than a century. We appeal for international solidarity to encourage the peaceful solution of our problems, in keeping with the inalienable and imprescriptible right of the Republic of Bolivia to regain its coastline. This unjust situation continues with all the grave spiritual and material consequences for our people; it has perpetuated a state of tension in the area which one day could undermine peace and security in America.
159.	Bolivia's demand to recover its outlet to the Pacific, with sovereignty and geographic continuity and without territorial compensation, has won considerable support, including the support of the General Assembly of the Organization of American States at its ninth regular session. I take this opportunity to express the appreciation of the Government and people of Bolivia of these permanent expressions of solidarity by Governments and international organizations with the maritime cause of our country.
160.'	We now wish to report to this Assembly on certain aspects of the problems which relate to Bolivia's internal situation. In the first place, Bolivians believe in the inherent values of freedom, dignity, solidarity and justice. We desire to organize a new society, with participation by all, a pluralist society where democracy is accepted not only In its formal political sense of elections, but also with its fundamental economic and social content and as a way of life.
161.	The land-locked status of our country has hampered its process of development. For this main reason, and for other more incidental reasons, we have economic and financial problems which have caused social discontent, and this in turn has led to political unrest. More recently, we have witnessed certain institutional problems which, thanks to the calmness and patriotism of the aimed forces and the proved maturity of our people, have been dealt with without bloodshed.
162.	A firm and respected Government rules national life. Public order reigns In Bolivia, and work is guaranteed as a right. Wc consider the people, the Bolivian citizen, as a protagonist of history and of our national life. We believe that nothing is more precious than the human capital of a nation. Therefore, all the business of the State and its growth policy for the economy is directed to promoting the well-being of its people and to the full development of the human personality.
163.	In the program for this great political plan with its predominantly social content the Bolivian workers in the fields, the mines and the cities occupy the preferred place. Both public freedom and fundamental human rights are respected in Bolivia, where there are now no political prisoners. Soon a special envoy from the United Nations will visit our country at the spontaneous request of our Government to confirm that we have a climate of freedom, peace and security in which Bolivians can carry out their activities. I wish to announce on behalf of my Government that within three years institutional democracy will be re-established in our country.
164.	In defense of the morality of our people and In support of the universal desire to eliminate illicit drug traffic, our Government is now undertaking the difficult. but Irrevocable task of combating and eliminating the clandestine production of narcotics and the illicit traffic, In addition to adopting strict police and customs controls, the Government of Bolivia has adopted a number of other important provisions, including the creation of the National Council to Combat the Traffic in Narcotic Drugs, the establishment of a government monopoly to control the legal trade in coca leaves, the carrying out of a census of coca-leaf production with a view to crop replacement and a study of new legislation to suppress the production of, traffic in and consumption of the drug.
165.	As we progress with this task the serious nature of the problem becomes clearer, and so does the impossibility of dealing with it without international co-operation. We have accordingly suggested to the United Nations the desirability of joint action and have succeeded in having an item included in the agenda of this session entitled "International campaign against traffic in drugs". We can give no clearer evidence of our intention to contribute to the elimination of this world problem and at the same time of the need to receive from the Organization and from Member States, through bilateral agreements, adequate and speedy financial and technical co-operation.
166.	The Bolivian proposal is in the hands of the United Nations and its specialized agencies. We pledge our constant efforts, and we also suggest to the industrialized countries, where the major cities provide the demand for drugs and where society is most seriously affects J by this vice, that there is an urgent need for a substantial contribution from them in support of the aims of this great effort of redemption.
167.	It is in a spirit of truthfulness that we have enumerated some of the frustrations of the Organization, but we wish to draw from these negative comments the affirmative conclusion that, however complex the problems may be, it is our duty to persist in our search for solutions within the United Nations in keeping with the norms of the Charter
168.	Bolivia, a land-locked nation, reiterates its confidence in justice, its faith in the world Organization and its certainty that the evils of war, poverty and discrimination will one day be eradicated through the spiritual force that aids us: universal solidarity, the foundation of our hopes for progress and peace.
